                 IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF ALASKA


 UNITED STATES OF AMERICA,

                       Plaintiff,

                  v.

 JONI RAELLE BRYANT,                      Case No. 3:20-cr-00040-SLG

                       Defendant.


       ORDER RE FINAL REPORT AND RECOMMENDATION OF THE
           MAGISTRATE JUDGE UPON A PLEA OF GUILTY

      A plea agreement was filed in this case at Docket 55. Pursuant to Rule 11

of the Federal Rules of Criminal Procedure, this matter was referred to the

Honorable Magistrate Judge Deborah M. Smith by the District Court, with the

written and oral consents of Defendant, counsel for Defendant, and counsel for the

United States. A proposed change of plea hearing was held before the magistrate

judge at which Defendant entered a guilty plea to Count 1 of the Indictment, which

is a violation of 18 U.S.C. § 1163 – Embezzlement from an Indian Tribal

Organization.

      Judge Smith issued a Final Report and Recommendation at Docket 69, in

which she recommended that the District Court accept Defendant’s plea of guilty

to Count 1 of the Indictment.        No objections to the Final Report and

Recommendation have been filed.
      The matter is now before this Court pursuant to 28 U.S.C. § 636(b)(1). The

Court has reviewed the Final Report and Recommendation and adopts it.

Accordingly, IT IS ORDERED that the Court ACCEPTS Defendant’s plea of guilty

to Count 1 of the Indictment, Embezzlement from an Indian Tribal Organization,

and Defendant is adjudged GUILTY of Count 1.        An in-person Imposition of

Sentence hearing is scheduled for September 17, 2021 at 10:00 a.m. in

Anchorage Courtroom 3.

      DATED this 2nd day of July, 2021 at Anchorage, Alaska.

                                            /s/ Sharon L. Gleason
                                            UNITED STATES DISTRICT JUDGE




Case No. 3:20-cr-00040-SLG, USA v. Bryant
Order re Final Report and Recommendation
Page 2 of 2
